                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

ANGEL GONZALEZ,                                  :
    Plaintiff,                                   :
                                                 :
       v.                                        :   Case No. 3:17cv1402(MPS)
                                                 :
KATHLEEN MAURER, ET AL.,                         :
    Defendants.                                  :


                  RULING ON MOTION FOR SUMMARY JUDGMENT

       The plaintiff, Angel Gonzalez, who is currently confined at the MacDougall-Walker

Correctional Institution, commenced this civil rights action by filing a complaint against fourteen

State of Connecticut Department of Correction medical staff members. On January 12, 2018, the

court granted the plaintiff leave to file an amended complaint, dismissed the amended complaint

without prejudice for failure to comply with Rules 8 and 20 of the Federal Rules of Civil

Procedure, and permitted the plaintiff to file a second amended complaint that complied with

Rules 8 and 20 by including only one of the five claims set forth in the complaint. See IRO,

[ECF No. 17].

       The plaintiff subsequently filed two motions to reopen and for leave to file a second

amended complaint. On November 6, 2018, the court granted the plaintiff’s second motion to

reopen and for leave to file a second amended complaint and dismissed all of the allegations in

the second amended complaint1 against Director Maurer and Nurses Jane and John Doe, the

Eighth Amendment deliberate indifference to medical needs claim against Dr. Ruiz pertaining to



       1  The only named defendants in the second amended complaint were Director of Health
Services Kathleen Maurer, Dr. Ricardo Ruiz and Nurses Jane Ventrella and Jane and John Doe.
See Second Am. Compl., [ECF No. 30].
the time period at Cheshire before 2014 and the time period at Cheshire from February 2015 to

June 2016, and the Eighth Amendment deliberate indifference to health and safety claim against

Dr. Ruiz. See Ruling and Order, [ECF No. 29], at 20. The court concluded that the Eighth

Amendment claim that Dr. Ruiz was deliberately indifferent to the plaintiff’s painful and itchy

skin condition from some point in early 2014 to February 2015 and the Eighth Amendment claim

that Nurse Ventrella was deliberately indifferent to the plaintiff’s painful and itchy skin

condition from May 4, 2017 to May 29, 2017 would proceed. Id.

       Defendants Ventrella and Ruiz have filed a motion for summary judgment. The plaintiff

has filed a response to the motion. For the reasons set forth below, the court will grant the

motion for summary judgment in part and deny the motion in part.

I.     Standard of Review

       A motion for summary judgment may be granted only if “there is no genuine dispute as

to any material fact and [the moving party] is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law;” a dispute is “genuine” if “a reasonable jury could return a verdict for the nonmoving party”

based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party

“bears the burden of ʻdemonstrat[ing] the absence of a genuine issue of material fact.’” Nick's

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d Cir. 2017) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

       If a motion for summary judgment is supported by documentary evidence and sworn

affidavits and “demonstrates the absence of a genuine issue of material fact,” the nonmoving

party must do more than vaguely assert the existence of some unspecified disputed material facts


                                                  2
or “rely on conclusory allegations or unsubstantiated speculation.” Robinson v. Concentra

Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted). The party opposing the

motion for summary judgment “must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.” Id.

       In reviewing the record, the court must “construe the evidence in the light most favorable

to the non-moving party and . . . draw all reasonable inferences in its favor.” Gary Friedrich

Enters., L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir. 2013) (citation omitted).

The court may not, however, “make credibility determinations or weigh the evidence. . . .

[because] [c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.” Proctor v.

LeClaire, 846 F.3d 597, 607–08 (2d Cir. 2017) (internal quotation marks and citations omitted).

       The court reads a pro se party’s papers liberally and interprets them “to raise the

strongest arguments that they suggest.” Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015)

(internal quotation marks and citation omitted). Despite this liberal interpretation, however,

allegations unsupported by admissible evidence “do not create a material issue of fact” and

cannot overcome a properly supported motion for summary judgment. Weinstock v. Columbia

Univ., 224 F.3d 33, 41 (2d Cir. 2000).

II.    Facts2

       On August 4, 2009 at Corrigan Correctional Institution (“Corrigan”), the plaintiff



       2  The relevant facts are taken from the Defendants’ Local Rule 56(a)1 Statement
(“Defs.’ L.R. 56(a)1”), [ECF No. 41-2]; Exhibits A-E, [ECF Nos. 41-4, 41-5 and 42], filed in
support of the Local Rule 56(a)1 Statement; Plaintiff’s Local Rule 56(a)2 Statement (“Pl.’s L.R.
56(a)2”), [ECF No. 45-2], Plaintiff’s Affidavit (“Gonzalez Aff.”), [ECF No. 45-1], Exhibits A-L
in support of the Plaintiff’s Local Rule 56(a)2 Statement and Affidavit, [ECF No. 45-3], and the
                                                 3
sustained an injury to the left side of his face while playing basketball in the recreation yard.

Gonzalez Aff. ¶ 4. On August 14, 2009, the plaintiff underwent surgery at University of

Connecticut Health Center to repair a fracture to his left superior orbital rim and left frontal

sinus. Id. ¶¶ 4-5. Approximately a year after his surgery, the plaintiff began to experience

painful tingling, itching, and burning sensations all over his head, face, ears, neck, and upper

chest. Id. ¶ 6.

        On March 10, 2011, prison officials at Corrigan transferred the plaintiff to Cheshire. Id.

¶ 8. In 2012, the plaintiff began to seek treatment for the painful tingling, itching, and burning

sensations all over his head, face, ears, neck, and upper chest. Id.

        On February 20, 2014, Dr. Ruiz prescribed an ointment, Triamcinolone Acetonide, to

treat the plaintiff’s symptoms. Gonzalez Aff., Ex. B, [ECF No. 45-3], at 5. On April 17, 2014,

the plaintiff had an appointment with Dr. Ruiz due to his complaints of gastroesophageal reflux

disease (“GERD”). Defs.’ L.R. 56(a)1 ¶ 3. During the appointment, Dr. Ruiz noted the

plaintiff’s GERD had worsened and prescribed a medication to treat the symptoms. Id., Ex. C,

[ECF No. 42], at 6. Although the pertinent record is difficult to decipher, it also appears to

reference “face/scalp” and to set forth a diagnosis of seborrheic dermatitis, id., a skin disorder.

Dr. Ruiz prescribed an ointment, Clotrimazole, to treat the plaintiff’s skin condition. Id.;

Gonzalez Aff. ¶ 13, Ex. B, [ECF No. 45-3], at 3-5.

        On May 29, 2014, the plaintiff visited the medical department. Defs.’ L.R. 56(a)1 ¶ 5.

The plaintiff’s medical records reflect that a health services provider did not renew the plaintiff’s

medications because the plaintiff did not pay the sick call charge. Gonzalez Aff. ¶ 15, Ex. G,



Exhibits filed in support of the Second Amended Complaint, [ECF No. 30], at 22-40.
                                              4
[ECF No. 45-3], at 18-20. In response to the plaintiff’s written request for treatment by a

physician for his painful and itchy face and scalp condition, a nurse met with the plaintiff in the

medical department on August 1, 2014. Defs.’ L.R. 56(a)1 ¶ 6; Gonzalez Aff. ¶ 16. After

speaking to the plaintiff, the nurse placed the plaintiff on a list to see a physician. Gonzalez Aff.

¶ 16, Ex. G, [ECF No. 45-3], at 19.

       On August 13, 2014, the plaintiff had an appointment with Dr. Ruiz. Gonzalez Aff., ¶

15, Ex. C, [ECF No. 42], at 7; Ruiz Aff., Ex. A, [ECF No. 41-4], at ¶ 15. The plaintiff requested

re-fills of his medications. Id. Later that day, Dr. Ruiz entered orders to re-fill his prescriptions

for Tums, Witch Hazel, Triamcinolone Acetonide cream, and Ocean Mist. Gonzalez Aff. ¶ 15,

Ex. G, [ECF No. 45-3], at 20. On August 15, 2014, Dr. Ruiz discontinued the prescription for

Triamcinolone Acetonide and re-prescribed Clotrimazole, to treat the plaintiff’s skin conditions.

Id.

       On September 10, 2014 and On October 31, 2014, the plaintiff had appointments in the

medical department regarding an injury that had caused him to suffer from blurred vision. Defs.’

L.R. 56(a)1 ¶¶ 8-9; Ex. C, [ECF No. 42], at 4-5. On February 4, 2015, a medical provider met

with the plaintiff. Defs.’ L.R. 56(a)1 ¶ 12; Ex. C, [ECF No. 42], at 3. The plaintiff complained

that the medication that Dr. Ruiz had prescribed for GERD was ineffective and sought to be seen

by a doctor. Id.

       On February 20, 2015, the plaintiff had an appointment with Dr. Ruiz. Pl.’s L. R. 56(a)2

¶ 13; Gonzalez Aff. ¶ 22, Ex. F, [ECF No. 45-3], at 16-17. The plaintiff complained of an itchy

and painful scalp and acid reflux. Id. Dr. Ruiz noted that lotion had not been effective in

alleviating the plaintiff’s itchiness. Gonzalez Aff. ¶ 22, Ex. F, [ECF No. 45-3], at 16. He


                                                  5
diagnosed the plaintiff as suffering from neurogenic pain as a result of a surgical procedure and

prescribed Neurontin to be taken for six months. Id. at 16-17. He also re-prescribed

Clotrimazole ointment to be used for six months. Id.

       On May 4, 2017, the plaintiff filed a Request for Health Service Review. Defs.’ L.R.

56(a)1 ¶ 16. The Request was written in Spanish. Gonzalez Aff., Ex. L, [ECF No. 45-3], at 40.

On May 5, 2017, Nurse Ventrella returned the Request to the plaintiff marked – Devuelto sin

disposicion - returned without disposition. Id. The plaintiff did not file a Health Services

Review regarding the conduct of Nurse Ventrella in responding to his May 4, 2017 Request.

Defs.’ L.R. 56(a)1 ¶ 18.

       On May 30, 2017, a nurse examined the plaintiff due to his complaints of an itchy and

painful scalp. Second Am. Compl., [ECF No. 30], Ex A, at 38-39. The plaintiff explained that

he had experienced the maximum relief from Neurontin and sought to be prescribed a different

medication to treat his symptoms. Id. The nurse referred the plaintiff to be seen by a physician

on May 31, 2017. Id. On June 1, 2017, prison officials at Cheshire transferred the plaintiff to

Northern Correctional Institution. Gonzalez Aff., ¶ 27, Ex. L, [ECF No. 45-3], at 35.

III.   Discussion

       Defendants Ruiz and Ventrella raise three arguments in support of their motion for

summary judgment. They contend that the plaintiff did not exhaust available administrative

remedies as to the claims against them, that the plaintiff has failed to support his claim of

deliberate indifference to his skin condition, and that they are entitled to qualified immunity. I

address each argument below.




                                                  6
       A.      Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (“PLRA”), requires a prisoner to

exhaust “such administrative remedies as are available” before bringing an “action ... with

respect to prison conditions.” The Supreme Court has held that this provision requires an inmate

to exhaust administrative remedies before filing any type of action in federal court, Porter v.

Nussle, 534 U.S. 516, 532 (2002), regardless of whether the inmate may obtain the specific relief

he desires through the administrative process. Booth v. Churner, 532 U.S. 731, 741 (2001).

       Furthermore, the PLRA requires “proper exhaustion” which includes complying with all

“procedural rules,” including filing deadlines, as defined by the particular prison grievance

system. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). Thus, “untimely or otherwise

procedurally defective attempts to secure administrative remedies do not satisfy the PLRA’s

exhaustion requirement.” Ruggiero v. County of Orange, 467 F.3d 170, 176 (2d Cir. 2006).

       In Ross v. Blake, 136 S. Ct. 1850 (2016), the Supreme Court rejected judicially created

exceptions to the PLRA’s exhaustion requirement. See id. at 1862 (“Courts may not engraft an

unwritten special circumstances exception onto the PLRA’s exhaustion requirement.”) (internal

quotation marks omitted). The Court concluded that the PLRA includes a single “textual

exception” – that an inmate must only exhaust remedies that are “available” to him or her. Id. at

1858. Thus, aside from the unavailability of remedies to a prisoner, there are “no limits on an

inmate’s obligation to exhaust – irrespective of any ‘special circumstances.’” Id. at 1856. The

Supreme Court described three scenarios in which administrative procedures are officially

adopted by a prison facility but are not capable of use to obtain relief for the conduct complained

about, and therefore are unavailable. Id. at 1859. First, an administrative remedy may be


                                                 7
unavailable when “it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” Id. Second, “an administrative scheme

might be so opaque that it becomes, practically speaking, incapable of use” because an “ordinary

prisoner can[not] discern or navigate it” or “make sense of what it demands.” Id. (citations

omitted). Third, an administrative remedy may be unavailable “when prison administrators

thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Id. at 1860.

       Failure to exhaust administrative remedies pursuant to the 42 U.S.C. § 1997e(a) is an

affirmative defense. See Jones v. Bock, 549 U.S. 199, 215 (2007). Thus, it is defendants’ burden

to prove that an inmate did not exhaust his or her claim prior to filing the action in court. See

Williams v. Priatno, 829 F.3d 118, 126 (2d Cir. 2016).

       Administrative remedies for medical, mental health, and dental claims are set forth in

State of Connecticut Department of Correction Administrative Directive 8.9, entitled

Administrative Remedy for Health Services. See id. 96(4)(L); Def.’s L.R. 56(a)1, Ex. B, Attach.

A, [ECF No. 41-5] (Admin. Dir. 8.9, in effect as of July 24, 2012). Administrative Directive 8.9

provides Health Services Review procedures to address two types of issues or claims related to

the medical, dental or mental health care of an inmate: (1) diagnosis and treatment issues, and (2)

administrative issues involving a procedure, practice, policy, or improper conduct of a health

services provider. See id. at 8.9(9)(A) & (B).

       Before filing a request for Health Services Review of either a diagnosis or treatment issue

or an administrative issue, an inmate must first attempt to seek informal resolution either by

speaking to the appropriate staff member or by sending a written request to a supervisor. See id.


                                                 8
at 8.9(10). The supervisor must respond to a written attempt at informal resolution within fifteen

calendar days of receipt of the request. See id. If an inmate is not satisfied with the informal

resolution of his or her issue, he or she may file an Inmate Administrative Remedy form, CN

9602, seeking a Health Services Review. See id. at 8.9(11) & (12).

       If the inmate seeks review of a diagnosis or the treatment or lack of treatment of a

medical, dental, or mental health condition, the Health Services Review Coordinator is required

to schedule a Health Services Review Appointment with a physician, dentist, psychologist,

psychiatrist, as appropriate, as soon as possible. See id. at 8.9(11)(A). If, after the appointment,

the physician, dentist, psychologist, or psychiatrist concludes that the existing diagnosis or

treatment is appropriate, the inmate is deemed to have exhausted his or her health services

review remedy. See id. If the physician, dentist, psychologist, or psychiatrist reaches a different

conclusion with regard to the appropriate diagnosis or course of treatment for the inmate’s

condition, he or she may either provide the appropriate diagnosis or treatment or refer the case to

the Utilization Review Committee for authorization indicating the need for different treatment.

See id. at 8.9(11)(B).

       If the inmate seeks review of an administrative issue, the Health Services Coordinator is

required to evaluate, investigate, and decide the matter within thirty days. See id. at 8.9(12)(A).

If the inmate is not satisfied with the response to his or her request for review, he or she may

appeal the decision within ten business days of receiving the decision. See id. at 8.9(12)(B). The

health services provider or the designated facility health services director must decide the appeal

“within fifteen business days of receiving the appeal.” See id. at 8.9(12)(C). If the

issue being raised “relates to a health services policy of the Department, the inmate may appeal


                                                  9
to the DOC Director of Health Services within ten business days of” receiving the decision from

the health services provider or designated facility health services director. See id. at 8.9(12)(D).

       There is no dispute that these administrative remedies were in effect in the State of

Connecticut Department of Correction at the time of the alleged deliberate indifference to the

plaintiff’s medical need. The plaintiff does not dispute that he was familiar with the Department

of Correction’s Inmate Administrative Remedies procedures available to him during the time

periods in question.

       The defendants have submitted the declaration of Valerie Boykins who is a Medical

Records Specialist at Cheshire. Ms. Boykins declares that she searched for Health Services

Review requests filed by the plaintiff during the period from January 2014 to February 2015 and

between May 2017 to June 2019. See Def.’s L.R. 56(a)1, Ex. B, Boykins Decl., ¶ 7, [ECF No.

41-5], at 3. Ms. Boykins found no Health Services Review requests submitted by the plaintiff

during the time period of January 2014 and February 2015. Id. ¶ 9. She found only one Health

Services Review request filed by the plaintiff during the period from May 2017 to June 2019. Id.

¶ 8. On May 4, 2017, the plaintiff filed a Health Services Review request claiming that the

ointment or cream prescribed to treat his skin condition was not working. Id. He sought to see a

physician. Id. On May 5, 2017, Nurse Ventrella marked the Health Services Review as returned

without disposition for failure to attempt an informal resolution. Id. The plaintiff did not file a

request for Health Services Review pursuant to Administrative Directive 8.9 regarding the

conduct of Nurse Ventrella in processing his May 4, 2017 Health Services Review request. Id. ¶

10.




                                                 10
               1.      Nurse Ventrella

       The plaintiff has submitted a copy of an Inmate Request addressed to a nursing

supervisor at Cheshire regarding the May 5, 2017 response by Nurse Ventrella to his Health

Services Review request seeking an appointment with a physician for his skin condition.

Gonzalez Aff., ¶ 27, Ex. J, [ECF No. 45-3], at 27. The Request is dated May 15, 2017. Id. The

plaintiff states that he did not receive a response to the Request prior to his transfer to Northern

Correctional Institution on June 1, 2017. Id. The plaintiff claims that when he arrived at

Northern, he spoke to the Health Services Review Coordinator about filing a Health Services

Review request regarding the conduct of Nurse Ventrella. Id. The Health Services Review

Coordinator informed him that he would need a response from the nursing supervisor at Cheshire

to his May 15, 2017 Inmate Request before he could file a Health Services Review request

against Nurse Ventrella. Id. The plaintiff decided that it would take too long to get a response to

the Inmate Request directed to Nurse Ventrella’s supervisor and chose to pursue/focus on

securing medical treatment for his skin condition from the medical providers at Northern instead.

Id.

       The plaintiff has asserted no facts to suggest that the administrative remedies for medical

treatment claims, as set forth in Administrative Directive 8.9, were unavailable to him in May

2017 or after his transfer to Northern on June 1, 2017. Rather, he concedes that he did not fully

exhaust his available administrative remedies as to his claim concerning Nurse Ventrella’s

response to his May 4 Health Services Review request prior to filing this action. The motion for

summary judgment is granted on the ground that the plaintiff did not exhaust his administrative

remedies as to his claim that Nurse Ventrella was deliberately indifferent to his medical need in


                                                 11
May 2017, by refusing to schedule him for an appointment with a physician to evaluate and treat

his skin condition.

               2.      Dr. Ruiz

       The plaintiff has submitted one page of a copy of a request for Health Services Review

filed by him on October 17, 2014 in which he states that he has experienced itching and burning

sensations on his face, head, neck, and upper chest for several years. See Pl.’s L.R. 56(a)2 ¶ 15;

Gonzalez Aff. ¶ 24, [ECF No. 45-1]; Ex. I, [ECF No. 45-3], at 24-25. In that Health Service

Review request, the plaintiff acknowledged that Dr. Ruiz had prescribed him two different

creams or ointments for his symptoms but stated that the creams were not effective. See id.; Ex.

I, [ECF No. 45-3], at 25. The plaintiff sought to be prescribed a skin lotion and to be evaluated

by a neurologist or dermatologist. See id. The plaintiff did not receive a response to the October

17, 2014 Health Services Review request. See id.

       The court concludes that the plaintiff’s sworn averment that he submitted the October 17,

2014 Health Services Review request creates an issue of material fact as to whether he properly

and fully exhausted his available administrative remedies regarding his claim of deliberate

indifference against Dr. Ruiz. Accordingly, the motion for summary judgment on the ground

that the plaintiff failed to exhaust his administrative remedies as to his claim that Dr. Ruiz was

deliberately indifferent to his itchy and painful skin condition during the period from January

2014 to February 2015 is denied.

       B.      Deliberate Indifference to Medical Needs – Dr. Ruiz

       Dr. Ruiz argues that he was not deliberately indifferent to the plaintiff’s painful and itchy

scalp and skin condition. After sentencing, the Eighth Amendment applies to a claim of


                                                 12
deliberate indifference to a serious medical need. See Spavone v. N.Y. State Dep't of Corr.

Servs., 719 F.3d 127, 138 (2d Cir. 2013) (The Eighth Amendment prohibits “deliberate

indifference to serious medical needs of prisoners” as well as serious “mental health care” needs

of prisoners) (quoting Estelle v. Gamble, 429 U.S. 97, 104 and citing Langley v. Coughlin, 888

F.2d 252, 254 (2d Cir.1989)). To state a claim for deliberate indifference to a serious medical

need or condition, a plaintiff must satisfy two requirements.

       The objective prong requires a showing that the plaintiff’s medical need or condition was

“a serious one.” Brock v. Wright, 315 F.3d 158, 162-63 (2d Cir. 2003). Factors to be considered

in determining a condition’s seriousness include: whether “a reasonable doctor or patient would

find [it] important and worthy of comment,” whether it “significantly affects an individual's daily

activities,” and whether it causes “chronic and substantial pain.” Chance v. Armstrong, 143 F.3d

698, 702 (2d Cir. 1998) (internal quotation marks and citations omitted).

       The second prong is subjective. Under this prong, a prison official must have been

actually aware that his or her actions or inactions would cause a substantial risk of serious harm

to the inmate. See Salahuddin v. Goord, 467 F.3d 263, 279-80 (2d Cir. 2006) (citing Farmer v.

Brennan, 511 U.S. 825, 839-40 (1994). “Deliberate indifference is a mental state equivalent to

subjective recklessness, as the term is used in criminal law.” Id. at 380. Recklessness requires

more than mere negligent conduct. See id. Negligence that constitutes medical malpractice does

not rise to the level of deliberate indifference. See Hernandez v. Keane, 341 F.3d 137, 144 (2d

Cir. 2003) (medical malpractice alone does not amount to deliberate indifference) (citation

omitted).

       Dr. Ruiz does not contest that the plaintiff’s painful and itchy skin condition was serious


                                                13
and met the objective prong of the Eighth Amendment standard. Rather, he contends that he

was not deliberately indifferent to that condition.

       Dr. Ruiz claims that he did not become aware of the plaintiff’s complaints of a painful

and itchy skin condition and scalp until February 20, 2015. He contends that he could not have

been deliberately indifferent to the condition absent any knowledge of the plaintiff’s complaints.

       The plaintiff’s medical records reflect that as early as February 20, 2014, Dr. Ruiz had

prescribed an ointment to treat the plaintiff’s skin condition/symptoms. See Gonzalez Aff., Ex.

B, [ECF No. 45-3], at 5. On April 17, 2014, although not acknowledged by Dr. Ruiz in his

Declaration, the plaintiff’s medical records appear to reflect an entry by Dr. Ruiz that he

observed the plaintiff’s skin condition, diagnosed it as seborrheic dermatitis, and prescribed

Clotrimazole to be applied to the plaintiff’s face and scalp. Id. at 4. On August 13, 2014, Dr.

Ruiz renewed the prescription for Triamcinolone, and on August 15, 2014, he again prescribed

Clotrimazole. Furthermore, Dr. Ruiz suggests, in his Declaration, that as of August 13, 2014, he

had prescribed Neurontin to treat the plaintiff’s painful and itchy skin conditions. See Defs.’

L.R. 56(a)1 ¶ 8, Ex. A., Ruiz Decl. ¶ 15. This contradicts any suggestion that he was unaware of

the plaintiff’s symptoms until February 2015.

       The plaintiff avers that in April 2014 and August 2014, he informed Dr. Ruiz that he

suffered pain and itchiness in his scalp and head and that the creams/ointments that he had

prescribed did not effectively alleviate the symptoms. Gonzalez Aff. ¶¶ 13, 15. He describes the

painful burning and itching sensations on his scalp, face, neck and upper chest as similar to the

burning effects of mace on one’s skin or lacerations from broken glass. Id. ¶ 7. Furthermore, the

plaintiff’s medical records, submitted by both Dr. Ruiz and the plaintiff, belie Dr. Ruiz’s


                                                 14
contention that he was unaware of the plaintiff’s painful and itchy skin condition until February

20, 2015. Thus, Dr. Ruiz has not met his burden of demonstrating the absence of a material fact

in dispute regarding his knowledge of and deliberate indifference to the plaintiff’s symptoms

prior to February 20, 2015. Nor has Dr. Ruiz addressed the issue of whether the decision to

continue to prescribe topical skin creams rather than refer the plaintiff to a specialist in view of

the plaintiff’s continued complaints that the creams were ineffective in alleviating the pain and

itchiness constituted an exercise of medical judgment or deliberate indifference. The disputed

issues of fact with regard to whether Dr. Ruiz was aware of the plaintiff’s symptoms prior to

February 20, 2015 and whether he pursued a course of treatment that constituted deliberate

indifference to a serious medical need preclude summary judgment in favor of Dr. Ruiz on the

subjective prong of the Eighth Amendment standard. Accordingly, the motion for summary

judgment is denied as to the Eighth Amendment deliberate indifference claim against Dr. Ruiz.

       C.      Qualified Immunity

       Dr. Ruiz argues that he is entitled to qualified immunity because he acted reasonably in

response to the plaintiff’s needs given that he did not have knowledge of the plaintiff’s skin

condition until February 2015. “Qualified immunity protects public officials from liability for

civil damages when one of two conditions is satisfied: (a) the defendant’s action did not violate

clearly established law, or (b) it was objectively reasonable for the defendant to believe that his

action did not violate such law.” Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (quoting Russo

v. City of Bridgeport, 479 F.3d 196, 211 (2d Cir. 2007)). As indicated above, there remain

genuine issues of fact as to whether Dr. Ruiz was aware of the plaintiff’s chronically painful and

itchy skin condition in 2014 and early 2015 and whether his decision to continue to prescribe


                                                  15
certain medications rather than referring the plaintiff for further diagnosis, testing or treatment

constituted deliberate indifference. Because issues of disputed fact preclude a determination as

to the reasonableness of Dr. Ruiz’s conduct, he is not entitled to qualified immunity. The motion

for summary judgment is denied on this ground.

IV.    Conclusion

       The Motion for Summary Judgment, [ECF No. 41], is GRANTED as to the deliberate

indifference to medical needs claim against Nurse Ventrella and DENIED as to the deliberate

indifference to medical needs claim against Dr. Ruiz.

       SO ORDERED at Hartford, Connecticut, this 21st day of January, 2020.



                                                              /s/
                                                       Michael P. Shea
                                                       United States District Judge




                                                 16
